DETAILED ACTION
This communication is in response to the after final response filed 5/18/22 in which claims 1 and 7 were amended. Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/22 has been entered.
 
Response to Arguments
With respect to the 112 rejection, applicant argues that paragraph 51 offers support for the limitation: “use the location metadata to establish that the captured image was obtained while the user was present within the geographic area during the event.” Examiner respectfully disagrees. One of the conditions for creating an augmented reality environment is the availability of depth data and paragraph 51 merely describes a situation in which such data is present (“if the user recorded a video with depth data at a concert”). It does not specifically disclose that the data is used to “establish that the captured image was obtained while the user was present within the geographic area during the event,” as claimed. Appropriate correction is required.
With respect to the art rejections, applicant in pertinent part argues:
The Applicant requests reconsideration in view of amendments herein. The Applicant disagrees. As mentioned in the immediate prior response, a major benefit of the claimed invention is that an event organizer can increase interest in, and engagement with, an event by allowing a user to combine an image they took during the event with imagery or other content related to the event at the particular location. To allow only users that actually attended the event to take advantage of this is a major "perk" that can add an air of exclusivity to the images and to an attending user's social media posts. 
Those benefits follow from the key claim limitations of a user taking an image at a first location, and (a) then later on, (b) at a different location, combining the captured image with 3rd party context information based upon the location metadata of the captured image. 
These limitations are not satisfied by the cited references. For example, the Office asserts that Harris para [0053] teaches the combining step occurring at some point later in time, because the 3rd party content was created from the relevant location. In that assertion, the Office is misreading Harris. A proper interpretation is that was created phrase refers to something that had been created (past perfect) prior to the user experiencing the augmented reality, not afterward. Para [0053] states in relevant part: 
[0053] Whichever location technique is used, augmented reality module 115 may identify social media and/or other content that was created from the particular geo-location. Users may have posted social media content to one or more social media providers from the particular geo-location. Augmented reality module 115 may identify or otherwise obtain such social media content and provide user interface 200A with the content. 
We know that that the was created phrase refers to something that had been created because the acting subject in the paragraph is the augmented reality module, which necessarily operates while the user is at the first location. Such a module obviously needs to combine current, real- world images with augmented images concurrently with the user is experiencing the augmented reality. The phrase "was created" thus refers to 3rd party content that had been created earlier by others, and then utilized to create the augmented reality while the user is at the first location. 
Thus, Harris para [0053] has nothing to do with a user taking an image at a first location, traveling to another location, and then combining images that the user took at the first location with 3rd party images of others. 
Applicant’s arguments have been fully considered but Harris is now remapped in combination with a new reference to teach the argued limitations. As understood, Applicant argues that the social media data was created prior its use by the augmented reality module to combine current, real-world images with the social media data to generated augmented images concurrently with the user’s presence at the first location. Response, page 5. Thus, according to Applicant, Harris cannot disclose taking an image at a first location, traveling to another location, and then combining images that the user took at the first location with 3rd party images of others. Id. However, Harris is not limited to only augmenting live images at a particular location. It also teaches augmenting previously captured and stored images of a physical space. See paragraphs 9, 36 (“The view of the physical space may include an image being displayed in real-time through a camera lens . . . an image that is stored and displayed (e.g., a photograph), and/or other views of a physical space.”). In this case, the relevant social media content is identified by examining the context (e.g., the location) at which the view was taken for stored implementations. Id. Thus, Harris teaches that the augmentation process is not dependent on the user remaining at the location where the live image is initially obtained but can be performed subsequently. Gauglitz is relied on for its teachings concerning the use of location metadata to limit content according to user participation in a live event.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “us[ing] the location metadata to establish that the captured image was obtained while the user was present within the geographic area during the event.” Applicant’s specification merely describes using metadata to determine that an image was captured during an event, not determining whether a user was present at a certain location during an event. Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2014/0280278 A1; published Sep. 18, 2014) in view of Gauglitz (US 2016/0352846 A9; published Dec. 1, 2016).

Regarding claim 1, Harris discloses [a] method of reducing filtering and composing steps, by utilizing a data store that associates multiple 3rd party context images with a geographical area, the method comprising: (see paragraphs 5 (describing a method for augmenting a view of a physical space of one or more geographically definable locations with social media and/or content (“3rd party context images”) originating from one or more geo-locations), 22 (describing a geofeed as a collection of content aggregated from various content providers (e.g., Facebook, Twitter, Instagram, Flickr, etc.)), 23 (a geo-location may be specified by a boundary, an address, a school, a place name, a point of interest, a zip code, a city, a state, a country and/or other information that can spatially identify an area (“geographical area”)), 24 (the content is automatically tagged with geographic information that specifies a location  where the content was created, uploaded, etc.), 29 (a geofeed creation module generates geofeeds based on content that is relevant to one or more geographically definable locations), 32 (the geofeed creation module stores the geofeed by aggregating content and stores the content in association with a geofeed identifier))
while a user operates a media capture device at a first location within the geographical area; the media capture device (1) captures an image, and (2) promptly associates the user-captured image with location metadata corresponding to the first location; (see paragraphs 9 (teaches capturing a view of a physical space including an image (“user-captured image”) being displayed in real-time through a camera lens, an image that is stored and displayed and includes contextual information that describes the context of the view of the physical space including a geo-location of the physical space (e.g., a current location for real-time implementations and a location at which the view was taken for stored implementations) (“location metadata corresponding to the first location”)), 36 (the reality context module is configured to obtain contextual information that describes the context of a view of a physical space, the view of the physical space includes an image that is stored and displayed (e.g., a photograph) (“user-captured image”), contextual information that describes the context of the view includes information similar to the contextual information that describes the social media content, e.g., the contextual information includes a geo-location of the physical space (e.g., a current location for real-time implementations) (“location metadata corresponding to the first location”))
carrying the media capture device to a second location outside of the geographical area; and then while the media capture device is at the second location, outside of the geographical area and at a time after an event associated with the geographical area has concluded, using the media capture device to: (see paragraphs 13 (the processing is performed at a device used to display the view of the physical space or at another device), 14 (a user may look at a display of the user’s mobile device that displays a view of a building and its surroundings at a geo-location (the view may be a picture/video or a live shot of the buildings and its surroundings, the mobile device and/or remote device identifies social media content that was created from the geo-location of the building and its surroundings (the capture of the view of the physical space by the user’s mobile device is interpreted as the claimed “event associated with the geographical area”)))
(1) use the location metadata to establish that the captured image was obtained while the user was present within the geographic area during the event, thereby allowing the user to access the multiple 3rd party context images associated with the event at the geographical area from the data store; (see paragraphs 38 (the augmented reality module compares the content contextual information (e.g., geo-location, hashtags, identification of types of content, content providers, etc.) from the content context module and the reality contextual information (e.g., location information at which a view of the physical space was taken for stored implementations, see paragraph 36) (“location metadata”) from the reality context module and determines a match)
 (2) select a context image from among the accessed multiple 3rd party context images; and (see paragraph 39 (upon determining a match, the augmented reality module determines that the social media content (“3rd party context images”) was created from the geo-location of the physical space where the view was captured and other contextual information is additionally used to determine whether social media content should be used to augment the view of the physical space), 40 (other contextual information may include ambient conditions, orientations, motion, altitude, etc.))
 (3) combine the selected context image with the user-captured image to produce a composite image (see paragraph 39 (the view of the physical space is augmented with the social media content)).
Although Harris teaches using a mobile device (“media capture device”) to capture (“event”) a view of a physical space (“first location within the geographical area”) and then augment the stored view with social media content associated with the same physical space by matching respective location information of the stored view (e.g., location metadata associated with the image) with the social media content location information on the same mobile device, Harris does not expressly disclose carrying the media capture device to a second location outside of the geographical area and then while the media capture device is at the second location, outside of the geographical area and at a time after an event associated with the geographical area has concluded, use the media capture device to use the location metadata to establish that the captured image was obtained while the user was present within the geographic area during the event. However, Gauglitz teaches transferring images after an event, e.g., when a user transfers images from an image capture device to a computer which then employs its Internet connection to transfer images to a server system, and a checking operation by which all images for an event are checked to ensure that the GPS coordinates (and time and date) for the image are within the area in which the event occurred. See paragraphs 44, 61, 65, 66, 81, 102. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to check whether images uploaded from a computer after an event were captured within the area in which the event took place, at least because doing so would ensure that only those users who participated in a live event and those who only take interest at some later time have access to the combined media from all participants. Gauglitz, paragraph 15.

Regarding claim 2, Harris, in view of Gauglitz, discloses the invention of claim 1 as discussed above. Harris further discloses wherein the composite image is circulated to social media friends of the user (Harris, paragraph 43, teaches sharing a geofeed via a content provider such as a social media provider, email, SMS text, etc.).

Regarding claim 3, Harris, in view of Gauglitz, discloses the invention of claim 1 as discussed above. Harris further discloses wherein the context image comprises at least one of a sensory expression, and a graphic overlay (Harris, paragraph 50, teaches the augmented reality space is overlaid onto, embedded within, or otherwise displayed alongside the physical space such that graphical objects displayed on augmented reality space coincide with locations on physical space).

Regarding claim 4, Harris, in view of Gauglitz, discloses the invention of claim 3 as discussed above. Harris further discloses wherein the context image comprises a composing parameter (Harris, paragraph 35, teaches the social media content that is to augment the view of the physical space is filtered in and/or out using various geofeed parameters (e.g., hashtags, identification of types of content, content providers, etc.) such as to indicate that certain content be included and/or excluded from consideration for augmenting the view of the physical space).

Regarding claim 5, Harris, in view of Gauglitz, discloses the invention of claim 4 as discussed above. Harris  further discloses wherein the composing parameter comprises at least one of a product, a set of dates, a set of times, and a restriction (Harris, paragraph 31, teaches a geofeed definition that describes a geofeed such that a geofeed may be dynamically generated based on the geofeed definition; Harris, paragraph 35, teaches the social media content that is to augment the view of the physical space is filtered in and/or out using various geofeed parameters (e.g., hashtags, identification of types of content, content providers, etc.) such as to indicate that certain content be included and/or excluded from consideration for augmenting the view of the physical space).

Regarding claim 6, Harris, in view of Gauglitz, discloses the invention of claim 1 as discussed above. Harris further discloses wherein inclusion in the data store of at least some of the multiple 3rd party context images are sponsored by a third-party merchant (Harris, paragraph 32, teaches aggregating content from content providers in relation to the geofeed and store the content in association with a geofeed identifier; Harris, paragraph 33, teaches accessing content from a social media platform).

Regarding claim 7, Harris discloses [a] method of reducing steps for a user to incorporate location-relevant 3rd party context images into a social media post, the method comprising: (see paragraphs 5 (describing a method for augmenting a view of a physical space of one or more geographically definable locations with social media and/or content (“3rd party context images”) originating from one or more geo-locations), 22 (describing a geofeed as a collection of content aggregated from various content providers (e.g., Facebook, Twitter, Instagram, Flickr, etc.)), 23 (a geo-location may be specified by a boundary, an address, a school, a place name, a point of interest, a zip code, a city, a state, a country and/or other information that can spatially identify an area (“geographical area”)), 24 (the content is automatically tagged with geographic information that specifies a location  where the content was created, uploaded, etc.), 29 (a geofeed creation module generates geofeeds based on content that is relevant to one or more geographically definable locations), 32 (the geofeed creation module stores the geofeed by aggregating content and stores the content in association with a geofeed identifier))
while a media capture device is located inside a designated geographical area during an event, using a media capture device to (1) capture an image, and (2) use location metadata from the media capture device to establish that the image was captured within the designated geographical area during the event, thereby rendering the user eligible to receive a selection of the 3rd party context images as being associated with the event occurring within the geographical area, (see paragraphs 9 (teaches capturing a view of a physical space including an image (“image”) being displayed in real-time through a camera lens, an image that is stored and displayed and includes contextual information that describes the context of the view of the physical space including a geo-location of the physical space (e.g., a current location for real-time implementations and a location at which the view was taken for stored implementations) (“location metadata from the media capture device to establish that the image was captured within the designated geographical area during the event”)), 36 (the reality context module is configured to obtain contextual information that describes the context of a view of a physical space, the view of the physical space includes an image that is stored and displayed (e.g., a photograph) (“image”), contextual information that describes the context of the view includes information similar to the contextual information that describes the social media content, e.g., the contextual information includes a geo-location of the physical space (e.g., a current location for real-time implementations) (“location metadata”))
and then while the user is located outside a geographical area, (1) selecting a context image from the selection of 3rd party context images, and (2) combining the selected context image with the user-captured image to produce a composite image; and (see paragraphs 13 (the processing is performed at a device used to display the view of the physical space or at another device), 14 (a user may look at a display of the user’s mobile device that displays a view of a building and its surroundings at a geo-location (the view may be a picture/video or a live shot of the buildings and its surroundings, the mobile device and/or remote device identifies social media content that was created from the geo-location of the building and its surroundings), 39 (upon determining a match, the augmented reality module determines that the social media content (“3rd party context images”) was created from the geo-location of the physical space where the view was captured and other contextual information is additionally used to determine whether social media content should be used to augment the view of the physical space), 40 (other contextual information may include ambient conditions, orientations, motion, altitude, etc.))
distributing the composite image in the social media post (Harris, paragraph 43, teaches sharing a geofeed via a content provider such as a social media provider, email, SMS text, etc.).
Although Harris teaches using a mobile device (“media capture device”) to capture (“event”) a view of a physical space (“first location within the geographical area”) and then augment the stored view with social media content associated with the same physical space by matching respective location information of the stored view (e.g., location metadata associated with the image) with the social media content location information on the same mobile device, Harris does not expressly disclose capturing the image during an event while inside a geographical area and augmenting the captured image while the user is located outside a geographical area. However, Gauglitz teaches transferring images after an event, e.g., when a user transfers images from an image capture device to a computer which then employs its Internet connection to transfer images to a server system, and a checking operation by which all images for an event are checked to ensure that the GPS coordinates (and time and date) for the image are within the area in which the event occurred. See paragraphs 44, 61, 65, 66, 81, 102. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to check whether images uploaded from a computer after an event were captured within the area in which the event took place, at least because doing so would ensure that only those users who participated in a live event and those who only take interest at some later time have access to the combined media from all participants. Gauglitz, paragraph 15.

Regarding claim 8, Harris, in view of Gauglitz, discloses the invention of claim 7 as discussed above. Harris further discloses wherein the production of the composite image comprises generating at least one of a future context image and a sample user-captured image, to create a template for a future event (Harris, paragraph 22, teaches that the geofeed includes a collection of content aggregated from various content providers, that is relevant to a geographically definable location; the content providers include, e.g., social media providers, online knowledge databases, and/or other providers that can distribute content relevant to a geo location; Harris, paragraph 24, teaches the content is automatically tagged with information, including geographic information that specifies a location where the content was created, uploaded, etc.; editing software allows a user to embed or otherwise manually include information along with the content after the content was created (the content with the tagging information is interpreted as the claimed future context image)).

Regarding claim 9, Harris, in view of Gauglitz, discloses the invention of claim 8 as discussed above. Harris further discloses wherein the user is restricted from circulating the composite image until the user captures a user-captured image with metadata corresponding to the second location (Harris, paragraph 12, teaches determining that the social media content was created from the geo-location of the physical space being viewed and then augmenting the view of the physical space with the social media content). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178